     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8

 9
                                        UNITED STATES DISTRICT COURT
10
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
         J.C., by and through his guardian ad litem      No. 2:18-cv-02735-KJM-EFB
13       J.C., Parent,
                                                         ORDER
14                         Plaintiff,
15              v.
16       SAN JUAN UNIFIED SCHOOL
         DISTRICT,
17
                           Defendant.
18

19                    In this Individuals with Disabilities Education Act (IDEA) case, plaintiff seeks
20   leave to amend his complaint to add a claim for failure to maintain plaintiff’s educational
21   placement. ECF No. 21. For the reasons below, the court GRANTS plaintiff’s motion.
22   I.        BACKGROUND
23                    J.C. is a student in the San Juan Unified School District who has been diagnosed
24   with autism and qualifies for special education services. Administrative Record (AR),
25   ECF No. 32-1, at 101 (Due Process Complaint, OAH Case No. 2018020299). On April 4, 2016,
26   plaintiff was placed at Sierra Foothill Academy, a nonpublic school located in Loomis,
27
     1
       Citations to the Administrative Record refer to the CM/ECF pagination of the redacted excerpts
28   filed on the docket. As provided by the court’s sealing order, ECF No. 31, the Administrative
                                                        1
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 2 of 7

 1   California, by his school district at the time, Clear Creek Elementary School District. Id. at 10–
 2   11; Compl., ECF No. 1, ¶ 25. In November 2017, plaintiff moved into the San Juan Unified
 3   School District (SJUSD) where he was offered placement in a special day class at a different
 4   school. See AR at 11 (“The school site offered is [] unclear.”).
 5                  On February 6, 2018, dissatisfied by SJUSD’s placement offers, plaintiff filed a
 6   due process complaint with the Office of Administrative Hearings (OAH) alleging SJUSD denied
 7   plaintiff a free appropriate public education (FAPE) during the 2017–2018 school year by, inter
 8   alia, “failing to offer him an interim placement and services comparable to that contained in his
 9   last agreed upon and implemented IEP.” Id. at 10. Plaintiff proposed SJUSD place him at Sierra
10   Foothills Academy, his original school, and reimburse him retroactively for tuition to attend that
11   school from November 6, 2017 through the date the OAH Administrative Law Judge (ALJ)
12   rendered its decision. Id. at 13. On July 11, 2018, the ALJ found plaintiff did not establish
13   SJUSD’s placement offer was not comparable to his previous placement at Sierra Foothill
14   Academy, Mot. to Amend (“Mot.”), Ex. B, ECF No. 21-2 (OAH Decision), at 45.
15                  On February 6, 2018, plaintiff filed a motion to “stay put”2 with OAH, requesting
16   SJUSD be ordered to implement plaintiff’s last agreed-upon Individualized Education Program
17   (IEP), and thereby keep him enrolled at Sierra Foothill Academy. Id. at 25–27. The motion was
18   /////
19

20   Record is lodged with the court and treated as confidential. However, the parties are required to
     cite to and file on the docket redacted portions of that record, as relevant. Id. Defendant did so
21   for the purpose of this motion at ECF No. 32, and the court limits its citations to those available
22   on the public docket.
     2
23     In the context of IDEA litigation, “stay put” commonly refers to a provision of the IDEA that
     requires the school district to keep a student-plaintiff in the same educational placement during
24   the pendency of litigation. 20 U.S.C. § 1415(j) (“[D]uring the pendency of any proceedings
     conducted pursuant to [§ 1415], unless the State or local educational agency and the parents
25   otherwise agree, the child shall remain in the then-current educational placement of such
26   child[.]”); see also Johnson ex rel. Johnson v. Special Educ. Hearing Office, State of Cal.,
     287 F.3d 1176, 1179 (9th Cir. 2002) (citing 20 U.S.C. § 1415(j)).
27

28
                                                       2
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 3 of 7

 1   granted in part and denied in part on February 23, 2018. Id. at 142–45. Specifically, plaintiff’s
 2   request to continue attending Sierra Foothills Academy was denied. Id. at 145.
 3                  On October 8, 2018, plaintiff filed the instant suit against SJUSD, seeking review
 4   of the ALJ’s decision on the due process complaint and a finding that plaintiff was “substantively
 5   and procedurally denied a FAPE for the 2017–2018 school year.” Compl. ¶ 19. On October 23,
 6   2018, plaintiff filed a compliance complaint with the California Department of Education (CDE)
 7   alleging SJUSD denied plaintiff a FAPE by failing to maintain his current placement through the
 8   pendency of the due process hearing, in violation of OAH’s stay put order. Mot., ECF No. 21,
 9   at 2–3. CDE found SJUSD complied with the law regarding plaintiff’s stay put placement. Id. at
10   3. Plaintiff filed a request for reconsideration of the finding, and CDE denied the request on
11   January 17, 2019. Id.
12                  On February 7, 2019, plaintiff filed the instant motion in this case for leave to
13   amend his complaint to add a claim that SJUSD violated the stay put order. Mot. Defendant
14   opposes the motion and also requests the court strike and dismiss all of plaintiff’s claims based on
15   events on or after February 6, 2018, the date plaintiff filed his due process complaint. Opp’n,
16   ECF No. 26, at 7–8. Plaintiff filed a reply. ECF No. 27. The court submitted the motion without
17   a hearing and resolves it here.
18   II.    LEGAL STANDARD
19                  Under Rule 16(b), “[a] schedule may be modified only for good cause and with the
20   judge’s consent.” Fed. R. Civ. P. 16(b)(4). Thus, a party seeking leave to amend pleadings after
21   the deadline specified in the scheduling order must first satisfy Federal Rule of Civil Procedure
22   16(b)’s “good cause” standard. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608–09
23   (9th Cir. 1992). Plaintiff sought leave to amend before the court’s April 17, 2019 deadline for
24   doing so, therefore he need not satisfy Rule 16(b). See ECF No. 20 (Pre-Trial Scheduling Order);
25   Fed. R. Civ. P. 16(b).
26                  The movant must next satisfy Rule 15(a). Cf. Johnson, 975 F.2d at 608 (citing
27   approvingly Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C. 1987), for its explication of this
28   order of operations). Federal Rule of Civil Procedure 15(a)(2) states, “[t]he court should freely
                                                       3
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 4 of 7

 1   give leave [to amend a pleading] when justice so requires,” and the Ninth Circuit has “stressed
 2   Rule 15’s policy of favoring amendments,” Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149,
 3   1160 (9th Cir. 1989) (citation omitted). “In exercising its discretion [regarding granting or
 4   denying leave to amend] ‘a court must be guided by the underlying purpose of Rule 15—to
 5   facilitate decision on the merits rather than on the pleadings or technicalities.’” DCD Programs,
 6   Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (quoting United States v. Webb, 655 F.2d 977,
 7   979 (9th Cir. 1981)). Courts consider five factors in determining whether justice requires
 8   allowing amendment under Rule 15(a): “bad faith, undue delay, prejudice to the opposing party,
 9   futility of the amendment, and whether the plaintiff has previously amended the complaint,”
10   Johnson v. Buckley, 356 F. 3d 1067, 1077 (9th Cir. 2004) (citation omitted); see also Bonin v.
11   Calderon, 59 F.3d 815, 845 (9th Cir. 1995) (same) (citing citation omitted).
12   III.   ANALYSIS
13          A.       Propriety of Amendment Under Rule 15
14                  Because plaintiff need not satisfy Rule 16(b)’s “good cause” standard, the court
15   must decide whether the request to amend satisfies Rule 15(a). Cf. Johnson v. Mammoth,
16   975 F.2d at 608. The factors cited in Johnson v. Buckley counsel in favor of granting plaintiff’s
17   request. See Johnson v. Buckley, 356 F.3d at 1077 (listing the relevant factors as “bad faith,
18   undue delay, prejudice to the opposing party, futility of the amendment, and whether the party has
19   previously amended his pleadings”).
20                  Defendant argues plaintiff’s request should be denied because plaintiff did not
21   exhaust his claim for violation of the stay put order as required by the IDEA, therefore
22   amendment would be futile. Opp’n at 4. Defendant mistakenly argues the court does not have
23   subject matter jurisdiction over the claim if it is not properly exhausted. Id. at 5–7 (citing, inter
24   alia, 20 U.S.C. § 1415(l) (2005); Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 754 (2017)). As
25   plaintiff points out on reply, the Ninth Circuit has held the IDEA’s exhaustion requirement is not
26   a prerequisite to federal subject matter jurisdiction, but rather an affirmative defense. Payne v.
27   Peninsula Sch. Dist., 653 F.3d 863, 867 (9th Cir. 2011) [hereinafter Payne II] (en banc),
28   overruled on other grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014); see also Sanchez v.
                                                         4
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 5 of 7

 1   Grandview Sch. Dist. No. 200, No. CV-10-3118-EFS, 2012 WL 12918718, at *3 (E.D. Wash.
 2   Jan. 24, 2012) (applying Payne II to plaintiff’s motion for leave to amend complaint). Thus,
 3   defendant’s futility argument due to lack of subject matter jurisdiction is unavailing.
 4                  In Sanchez v. Grandview Sch. Dist. No. 200, the Eastern District of Washington
 5   addressed the same argument defendant attempts to advances here. 2012 WL 12918718 at *4.
 6   There, the court found:
 7                  [T]he question of . . . whether Plaintiffs have indeed satisfied
                    the exhaustion requirement[] is not before the Court. Rather, the
 8                  issue raised by Plaintiffs’ motion is whether amendment of the
                    Complaint would be futile, and under a careful reading of Payne II,
 9                  it is clear that it would not. Instead, Plaintiffs should be permitted to
                    amend their Complaint, and Defendants should be given the
10                  opportunity to seek dismissal of some or all of these claims
                    on exhaustion grounds. Accordingly, the Court rejects Defendants’
11                  argument that amendment of Plaintiffs’ Complaint would be futile.
12   Id.; see also Hunt v. Lincoln Unified Sch. Dist., No. 2:14-CV-02815 KJM, 2015 WL 4676256,
13   at *3 (E.D. Cal. Aug. 6, 2015) (granting leave to amend because case was not “one of the rare
14   instances where it is clear from the face of the complaint” exhaustion was not met and
15   amendment was not futile).
16                  Here, the court faces essentially the same issue and comes to the same conclusion
17   as its sister courts. The parties appear to agree the claim is subject to the IDEA’s exhaustion
18   requirement but disagree as to whether (1) it was addressed in the due process complaint or (2) it
19   was exhausted by virtue of the compliance complaint with CDE. See Opp’n at 4, 6; Reply at 2–
20   5. As in Hunt, defendant has not shown plaintiff’s alleged failure to exhaust is clear from the face
21   of the complaint. As the court in both Sanchez and Hunt concluded, it is premature to decide the
22   exhaustion question on a motion for leave to amend, where failure to exhaust is not clear from the
23   face of the complaint. Sanchez, 2012 WL 12918718, at *4; Hunt, 2015 WL 4676256, at *3.
24                  Moreover, defendant has not met its burden of showing it would suffer prejudice if
25   leave to amend is granted. DCD Programs, Ltd, 833 F.2d at 187 (citation omitted) (“The party
26   opposing amendment bears the burden of showing prejudice.”). Defendant argues it would be
27   prejudiced by amendment, because (1) defendant did not have an opportunity to hear and respond
28   to plaintiff’s evidence in a due process hearing, and (2) amendment would create the need for
                                                        5
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 6 of 7

 1   further discovery. Opp’n at 10 (citing Tamalpais, 271 F. Supp. 3d at 1171–72 (affirming ALJ’s
 2   denial of motion for additur where plaintiff “failed to raise and present evidence in support of her
 3   . . . reimbursement claim before the ALJ at a time when [defendant] could contest or otherwise
 4   respond to the evidence”)). In essence, defendant argues in the first instance the amendment is
 5   prejudicial based on plaintiff’s purported failure to exhaust administrative remedies. Plaintiff
 6   counters that the issue of whether SJUSD violated the stay put order was “the subject of
 7   testimony and evidence throughout the due process hearing,” Reply at 4, which defendant
 8   concedes in its opposition, Opp’n at 3 (“At the due process hearing, some factual testimony was
 9   presented regarding the District’s compliance with the stay put order.”). Furthermore,
10   defendant’s argument that amendment is prejudicial because it creates the need for more
11   discovery is unavailing in light of the extensive factual overlap between the proposed claim and
12   the existing claims, and the parties’ agreement that the Administrative Record forms the record in
13   this case. Finally, if defendant is correct that plaintiff did not exhaust, it is likely to succeed on a
14   motion to dismiss the claim and, if not, defendant can seek a stipulation or otherwise move for
15   discovery if additional discovery becomes necessary. Therefore, defendant has not shown
16   amendment would cause it undue prejudice.
17                   Under Rule 15(a), the request to amend should be granted.
18           B.      SJUSD’s Request to Strike or Dismiss Plaintiff’s Claims
19                   Plaintiff’s first claim includes allegations regarding SJUSD’s offers dated
20   February 6, 2018 and April 4, 2018. Opp’n at 7 (citing Compl. ¶ 58). In its opposition to
21   plaintiff’s motion for leave to amend, defendant requests the court dismiss this claim to the extent
22   it is based on facts occurring after February 6, 2018. Id. at 8. SJUSD argues the ALJ did not
23   consider claims after February 6, 2018, the date of the due process complaint, and therefore the
24   claim is not properly exhausted and the court does not have subject matter jurisdiction to hear it.
25   Id. For the same reasons discussed above, defendant’s arguments are unavailing: the IDEA’s
26   exhaustion requirement is not jurisdictional and SJUSD’s argument may be raised in a motion to
27   dismiss. See Payne II, 653 F.3d at 867; Sanchez, 2012 WL 12918718 at *4. Defendant’s request
28   is DENIED without prejudice to the filing of a motion to dismiss.
                                                          6
     Case 2:18-cv-02735-KJM-EFB Document 35 Filed 08/12/20 Page 7 of 7

 1   IV.    CONCLUSION
 2                  For the foregoing reasons, the court GRANTS plaintiff's motion to amend his
 3   complaint, ECF No. 21. Plaintiff SHALL file his amended complaint within fourteen (14) days
 4   of this order. The parties are ORDERED to meet and confer and jointly propose amendments to
 5   the scheduling order necessitated by this order, if any, within twenty-one (21) days.
 6                  IT IS SO ORDERED.
 7   DATED: August 12, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
